Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 09/23/2021. Claims 1-2 are allowed. Claims 1-2 are amended by applicant. The previous claim objections and 112 rejections have been withdrawn due to applicant’s amendments.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations regarding the structure of the structure of the synchronous self-locking pneumatic adaptive fixture, specifically a pressure plate mechanism assemblies include a plurality of pressure plate gas-path structures and a plurality of pressure plate boosting orthogonal self-locking mechanisms; wherein the pressure plate gas-path structures include a plurality of cylinders, a plurality of cylinder mounting frames, a plurality of speed control valves, a plurality of joints, a plurality of joint brackets, a mounting plate, a plurality of mounting plate columns, a manual reversing valve, a plurality of relief valves, a plurality of relief valve mounting frames and a plurality of rapid exhaust valves.

The teaching of Ji (CN 104400305) discloses a welding fixture (Figures 1-5) for a large thin-walled tubular part (element 1) comprising a base (element 7), positioning arm (element 4) for positioning the work piece (see page 3 paragraph 002, ll. 5-9), and a pressing mechanism (element 5) for fixing the work piece onto the fixture (see page 2 paragraph 6, ll. 12-17). However, the above reference does not have a pressure plate mechanism assemblies include a plurality of pressure plate gas-path structures and a plurality of pressure plate boosting orthogonal self-locking mechanisms; wherein the pressure plate gas-path structures include a plurality of cylinders, a plurality of cylinder .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        09/28/2021

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 29, 2021